Notice of Pre-AIA  or AIA  Status
Claims 1-24 remain for examination.  The amendment filed 5/12/22 amended claims 1, 3, 5, 8, 10-15; and added claims 16-24.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/22 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-12 of the amendment filed 5/12/22, with respect to the Foley reference have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
The rejections of claims 3, 8, & 10-12 under 35 USC 112, 2nd paragraph, are withdrawn as being moot in view of Applicant’s amendments to those claims.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was amended to include an eight-step process for analyzing fingerprint data indicative of switch-device links.  Independent claims 14 & 15 were amended to include subject matter similar to dependent claim 5, wherein the invention uses machine learning functionality to update the fingerprint data based on data indicating which alerts were false alarms.  The nearest prior art, Foley (U.S. Patent Publication 2014/0344930) discloses a related invention for detecting stealth eavesdroppers on one’s network; however, to the extent that Foley discloses detecting false alarms, this is accomplished by a user manually configuring the settings in an attempt to reduce the number of false positives that may be generated by that invention.  To the extent that Foley may employ machine learning, there appears to be no teaching or suggestion in Foley or any other reference in the prior art for using machine learning to analyze switch-device link data for false positive matches; nor is there any teaching for analyzing fingerprint data to the level of specificity of amended claim 1.  Dependent claims 2-13 & 16-24 follow from independent claims 1 & 14 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2019/0312839 (Grimm).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/22/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435